United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.H., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Chicago, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-80
Issued: July 15, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 13, 2009 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ decisions dated May 28 and August 28, 2009. Under 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether the Office met its burden of proof to terminate appellant’s
compensation benefits; and (2) whether appellant established that she had disability caused by
residuals of the accepted employment injury following the termination of compensation.
FACTUAL HISTORY
On April 26, 2007 appellant, a 33-year-old housekeeping aide, injured her low back and
abdomen while pushing and pulling equipment. She filed a claim for benefits on May 2, 2007,

which the Office accepted for lumbar strain.1 Appellant did not return to work. The Office paid
wage-loss compensation for total disability.
A magnetic resonance imaging (MRI) scan report dated May 10, 2007 diagnosed a
diffuse disc bulge at L5-S1 with a small posterocentral disc protrusion and early herniation at
L5-S1. The report also noted a small focal high T2 signal abnormality in the posterior aspect of
the disc suggestive of annular tear, with no significant foraminal stenosis. The record reflects
that the Office accepted a herniated disc at L4-5.2
In a July 9, 2007 treatment note and work capacity evaluation, Dr. Jacob M.
Morgenstern, Board-certified in family practice, stated that appellant had severe low back pain
with radicular symptoms and was not able to work. He recommended that she receive epidural
injections to relieve her pain.
Appellant underwent another MRI scan on July 29, 2008. The results of this test revealed
a small central disc herniation at L5-S1 causing no significant central canal or foraminal stenosis,
with no ligamentous flavum hypertrophy and no abnormal paravertebral mass lesions or fluid
collections. It also found that appellant had degenerative disc disease at the L5-S1 level.
In order to determine the nature and extent of residuals from her accepted conditions, the
Office referred appellant for a second opinion examination with Dr. Julie Wehner, Boardcertified in orthopedic surgery. It referred a March 18, 2008 statement of accepted facts. In an
October 22, 2008 report, Dr. Wehner noted mild back pain on examination with axial
compression and rotation, no paraspinal spasm or scoliosis, no radicular pain complaints and
negative straight leg raising. She reviewed the May 10, 2007 MRI scan which suggested an
annular tear and a mild diffuse disc bulge. Dr. Wehner stated, however, that these were minor,
clinically insignificant findings. In her opinion, the May 2007 MRI scan did not indicate a
herniated disc at L4-5; therefore, the diagnosis based on the injury was erroneous and should
have been lumbar strain. Dr. Wehner asserted that appellant’s lumbar strain should have
resolved with a short course of therapy followed by a transitioned return to work. She opined
that there was no reason for appellant to be off work for a year and a half due to a lumbar strain.
Dr. Wehner advised that the MRI scan findings did not warrant any further diagnostic or
therapeutic intervention and did not require surgery.
Dr. Wehner also reviewed the July 29, 2008 MRI scan report, which indicated mild
degenerative disc disease at L5-S1 with mild central posterior disc herniations, causing no
significant central canal foraminal stenosis. She stated that this report did not present a clinically
significant finding, did not correlate with appellant’s present pain complaints and did not warrant
any restrictions.

1

The letter of acceptance states that the accepted condition is lumbar “pain.” The Board notes that “pain” cannot
be accepted as a diagnosed condition. However, subsequent references in the record indicated that the accepted
condition was actually a lumbar strain.
2

This apparently is an error on the part of the Office. The May 10, 2007 MRI scan states that appellant had a
herniated disc at L5-S1, not at L4-5.

2

In a December 30, 2008 report, Dr. Morgenstern advised that appellant continued to
experience symptoms of low back pain on the right side with symptoms of radiculopathy that
radiated into both buttocks and lower extremities. He noted complaints of pain with range of
motion of the trunk, extended standing, walking and sitting. Dr. Morgenstern rated these
symptoms as a seven on a scale of one to ten. He opined that appellant’s symptoms were the
direct result of her April 26, 2007 work injury. Dr. Morgenstern recommended that appellant
receive epidural injections to ameliorate her lumbosacral disc syndrome. However, the Office
did not approve his requests for these injections. Dr. Morgenstern reiterated that the May 10,
2007 MRI scan demonstrated diffuse disc bulge with central disc herniation at L5-S1.
The Office found a conflict in medical opinion between appellant’s treating physician,
Dr. Morgenstern, who found that she was unable to work and had residuals of her accepted
lumbar strain and herniated disc at L5-S1 and Dr. Wehner, the second opinion physician, who
opined that appellant’s only accepted condition had been a lumbar strain which had resolved, and
that appellant was able to perform her date-of-injury job without restrictions. It referred the case
to a referee medical specialist, Dr. Jaroslaw Dzwinyk, a Board-certified orthopedic surgeon, on
January 9, 2009. The Office provided a December 16, 2008 statement of accepted facts. In a
February 9, 2009 report, Dr. Dzwinyk reviewed the medical history and statement of accepted
facts and provided findings on examination. He noted that the May 10, 2007 MRI scan showed
disc protrusion at L5-Sl, accompanied by disc desiccation, with no other abnormalities, and that
a July 29, 2008 MRI scan of the lumbar spine revealed similar changes at L5-Sl with no evidence
of significant stenosis or disc herniation.
In response to questions, Dr. Dzwinyk stated that the only diagnosed condition he found
was a resolved lumbosacral strain. He opined that appellant could return to her usual job as a
housekeeping aide and probably could have done so three months after her April 2007 work
injury. Dr. Dzwinyk stated that appellant did not require any further treatment due to her
April 2007 employment injury.
On April 17, 2009 the Office issued a notice of proposed termination of compensation. It
found that the weight of the medical evidence was represented by Dr. Dzwinyk’s referee opinion
and established that her accepted low back condition had resolved with no residuals.
Dr. Dzwinyk’s report established that her accepted medical conditions of herniated disc had
ceased. The Office allowed appellant 30 days to submit additional evidence or legal argument in
opposition to the proposed termination. Appellant did not submit any additional evidence.
By decision dated May 28, 2009, the Office terminated appellant’s compensation, finding
that Dr. Dzwinyk’s opinion represented the weight of the medical evidence.
On June 4, 2009 appellant requested reconsideration. She submitted progress reports
dated January 16 to June 26, 2009 from Dr. Morgenstern who advised that appellant continued to
experience low back pain causally related to the April 26, 2007 work injury and was awaiting
approval to provide her with epidural injections. On May 14, 2009 Dr. Morgenstern reiterated
his findings on examination and his opinion that appellant was unable to return to her regular
work duties due to her chronic low back symptoms of radiculopathy. He noted that the MRI
scan results were compatible with L5-S1 disc herniation.

3

By decision dated August 28, 2009, the Office denied appellant’s request for
modification of the May 28, 2009 termination decision.
LEGAL PRECEDENT -- ISSUE 1
Once the Office accepts a claim, it has the burden of proving that the disability has
ceased or lessened in order to justify termination or modification of compensation benefits.3
After it has determined that an employee has disability causally related to his or her
federal employment, the Office may not terminate compensation without establishing that the
disability has ceased or that it is no longer related to the employment.4
Section 8123(a) provides that, if there is disagreement between the physician making the
examination for the United States and the physician of the employee the Secretary shall appoint a
third physician who shall make an examination.5
ANALYSIS -- ISSUE 1
The Board finds that the Office did not meet its burden of proof to terminate appellant’s
compensation.
The Office erred in relying on the opinion of Dr. Dzwinyk, who disregarded a critical
element of the statement of accepted facts by stating that appellant did not have an accepted
herniated lumbar disc condition causally related to her employment. The Board notes that the
Office’s December 16, 2008 statement of accepted facts listed that the May 10, 2007 MRI scan
diagnosed herniated disc at L5-S1 and provided the basis for the Office’s acceptance of a
herniated disc condition as causally related to the April 26, 2007 work injury. Appellant
underwent a second MRI scan in July 29, 2008, which also found a herniated disc at L5-S1.
While the Office erred in its December 16, 2008 statement of accepted facts by stating that it had
accepted a condition for a herniated disc at L4-5, instead of at L5-S1, as indicated by the
May 10, 2007 MRI scan, it was incumbent upon Dr. Dzwinyk -- as the referee medical examiner
-- to request clarification of the record and for the Office to specify the condition it had accepted.
Dr. Dzwinyk’s opinion is of diminished probative value and does not merit the special weight
accorded an impartial medical examiner. Therefore, given the Office’s failure to indicate the
proper accepted condition and the failure of Dr. Dzwinyk to ascertain whether appellant had an
accepted work-related herniated disc condition at the level indicated by the MRI scan, the
Office’s reliance on his opinion constitutes reversible error. As the Office based its May 28,
2009 termination decision on Dr. Dzwinyk’s opinion, it did not meet its burden of proof.

3

Mohamed Yunis, 42 ECAB 325, 334 (1991).

4

Id.

5

Regina T. Pellecchia, 53 ECAB 155 (2001).

4

CONCLUSION
The Board finds that the Office did not meet its burden of proof to terminate appellant’s
compensation benefits.
ORDER
IT IS HEREBY ORDERED THAT the August 28 and May 28, 2009 decisions of the
Office of Workers’ Compensation Programs be reversed.
Issued: July 15, 2010
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

